Judgment, Supreme Court, New York County (George Daniels, J.), rendered May 11, 1998, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him to concurrent terms of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The credible evidence clearly established that defendant placed the complainant in a headlock and went through his pockets, thereby intentionally aiding his accomplice in committing the robbery. Concur — Rosenberger, J. P., Nardelli, Williams, Mazzarelli and Wallach, JJ.